Citation Nr: 1011371	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  07-12 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 2002) for a left foot 
disability as residuals of surgery due to treatment by the 
Department of Veterans Affairs (VA).

2.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 2002) for a left hip 
disability as residuals of surgery due to treatment by the 
Department of Veterans Affairs (VA).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from September 1972 to March 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Diego, California.


FINDINGS OF FACT

1.  The Veteran does not have additional permanent disability 
of the left foot, including residuals of surgery for 
hammertoes of the 2nd through 5th digits of the left foot, as 
a result of careless or negligent VA treatment.

2.  The Veteran does not have additional permanent disability 
of the left hip, including residuals of surgery for 
hammertoes of the 2nd through 5th digits of the left foot, as 
a result of careless or negligent VA treatment.


CONCLUSIONS OF LAW

1.  The requirements for compensation under the provisions of 
38 U.S.C.A. § 1151 for a left foot disability as a result of 
VA treatment have not been met.  38 U.S.C.A. §§ 1151, 5103, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.361 
(2009). 

2.  The requirements for compensation under the provisions of 
38 U.S.C.A. § 1151 for a left hip disability as a result of 
VA treatment have not been met.  38 U.S.C.A. §§ 1151, 5103, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.361 
(2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

VA issued a VCAA notice letter, dated in July 2004, from the 
agency of original jurisdiction (AOJ) to the appellant.  The 
letter explained the evidence necessary to substantiate the 
Veteran's claim for compensation benefits under 38 U.S.C.A. 
§ 1151, as well as the legal criteria for entitlement to such 
benefits.  The letter also informed him of his and VA's 
respective duties for obtaining evidence. 

In addition, a March 2008 letter from VA explained how a 
disability rating is determined for a service-connected 
disorder and the basis for determining an effective date upon 
the grant of any benefit sought, in compliance with 
Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision that is the basis of this appeal was decided after 
the issuance of an initial, appropriate VCAA notice.  As 
such, there was no defect with respect to timing of the VCAA 
notice.

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records and reports of VA 
post-service treatment and examination.  Additionally, the 
claims file contains the Veteran's own statements in support 
of his claims.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also reviewed 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
Veteran's claims. 

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

Under the applicable VA laws and regulations, when a veteran 
suffers additional disability or death as a result of 
training, hospital care, medical or surgical treatment, or an 
examination furnished by VA, disability compensation shall be 
awarded in the same manner if such disability or death was 
service connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  
The law requires not only that the VA treatment in question 
resulted in additional disability but also that the proximate 
cause of the additional disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
surgical treatment, or that the proximate cause of the 
additional disability was an event that was not reasonably 
foreseeable.

A precedent VA General Counsel opinion held that, under the 
provisions of 38 U.S.C.A. § 1151, benefits may be paid for a 
disability or death attributed to the VA's failure to 
diagnose and/or treat a preexisting condition when the VA 
provides treatment or an examination.  See VAOPGCPREC 5-2001 
(Feb. 5, 2001).  The GC indicated the factual elements 
necessary to support a claim under § 1151 based on failure to 
diagnose or treat a preexisting condition may vary with the 
facts of each case and the nature of the particular injury 
and cause alleged by the claimant.  As a general matter, 
however, entitlement to benefits based on such claims would 
ordinarily require a determination that:  (1) VA failed to 
diagnose and/or treat a preexisting disease or injury; (2) a 
physician exercising the degree of skill and care ordinarily 
required of the medical profession reasonably should have 
diagnosed the condition and rendered treatment; and (3) the 
veteran suffered disability or death which probably would 
have been avoided if proper diagnosis and treatment had been 
rendered.

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  38 C.F.R. 
§ 3.361(b) (2008).  To establish causation, the evidence must 
show that the hospital care or medical or surgical treatment 
resulted in the veteran's additional disability.  Merely 
showing that a veteran received care or treatment and that 
the veteran has an additional disability does not establish 
cause.  38 C.F.R. § 3.361(c)(1) (2009).  Hospital care or 
medical or surgical treatment cannot cause the continuance or 
natural progress of a disease or injury for which the care or 
treatment was furnished unless VA's failure to timely 
diagnose and properly treat the disease or injury proximately 
caused the continuance or natural progress.  38 C.F.R. § 
3.361(c)(2) (2009).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  38 C.F.R. § 3.361(d)(1) (2009).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2) (2009).

Analysis

The Veteran contends that he is entitled to compensation 
under 38 U.S.C.A. § 1151 for a left foot disability and a 
left hip disability, claimed as due to VA lack of proper 
care/negligence in providing surgical treatment in October 
2003.  He specifically contends that VA surgeons botched a 
resection arthroplasty of the 2nd through 5th digits of the 
left foot, in order to repair of hammertoes, which caused his 
arthritis of the left foot and bursitis of the left hip.

Nonetheless, although the Veteran believes otherwise, the 
medical evidence in this case does not show that he sustained 
damage or additional injury as a result of his VA treatment 
in question from negligence, lack of proper care or 
diagnosis.  The Board acknowledges that he has arthritis of 
the left foot and trochanteric bursitis of the left hip, but 
points out that such disabilities are not related to his 
surgery.  In this regard, the Board points out that the 
February 2005 VA examiner, who reviewed the facts and 
circumstances of the case, as well as the Veteran's 
assertions and history, clearly indicated in his report that 
the Veteran's surgical procedure for repair of hammertoes, 
concluded that there was no evidence that the Veteran was 
disabled or harmed by the surgical procedure.  According to 
the VA examiner, there is no medical evidence that the 
Veteran's treating physicians were careless or negligent 
during the Veteran's surgical  resection and repair of 
hammertoes of the 2nd through 5th digits of the left foot, nor 
did they lack proper skill to perform or make an error in 
judgment when determining that surgical intervention was 
required.  Moreover, there is no evidence of record that the 
Veteran's treating providers at VA deviated from the 
appropriate standard of care or were negligent.  The VA 
examiner further concluded that the Veteran's current left 
foot and left hip disabilities were unrelated to his surgery; 
the left foot disability is the result of arthritis, which 
was not a residual of surgery, and the Veteran's left hip 
pain is due to greater trochanteric bursitis or snapping of 
the hip tendon, as his hip joints are intact.

The Board also notes that the VA examiner found that surgical 
records indicated that the operation proceeded normally, and 
that the results were as expected.  Surgical records indicate 
that the Veteran tolerated the procedure well and that it was 
without complication.  The VA examiner also pointed out that 
the Veteran's current left foot disability is related to a 
joint that was not part of the operation, and would not have 
been affected by the resection arthroplasty or documented 
"extensor tendon lengthening."  The VA examiner further 
noted that the Veteran had a history of gout.  Thus, there is 
no medical evidence showing the Veteran suffered additional 
disability as a result of carelessness, negligence, lack of 
proper skill, or error in judgment on the part of VA doctors.  

In short, the only evidence suggesting the Veteran's current 
left foot and left hip disabilities are related to VA medical 
treatment, comes from him personally.  However, he has not 
been shown to possess the requisite training or credentials 
needed to render a competent opinion as to medical causation.  
As such, his lay opinion does not constitute competent 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

As noted above, surgical treatment cannot cause an injury for 
which the treatment was furnished unless it is shown that 
VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the additional 
disability.  See 38 C.F.R. § 3.361(c)(1).  There also is no 
evidence that the proximate cause of the Veteran's left foot 
and left hip disabilities was the surgical treatment that he 
received in October 2003 from a VA Medical Center.  
See 38 C.F.R. § 3.361(d).  In summary, the Board finds that 
entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for a left foot disability and a left hip disability, claimed 
as due to VA lack of proper care/negligence in providing 
surgical treatment in October 2003, is not warranted.

As there is a preponderance of the evidence is against the 
Veteran's claims, the benefit-of-the-doubt doctrine does not 
apply. 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 
274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that 
"the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for a left foot disability, including 
residuals of surgery for hammertoes of the 2nd through 5th 
digits of the left foot, due to treatment at a VA Medical 
Center is denied.

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for a left hip disability, including 
residuals of surgery for hammertoes of the 2nd through 5th 
digits of the left foot, due to treatment at a VA Medical 
Center is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


